283 F.2d 666
Clifford R. HJELM, Appellant,v.UNITED STATES of America, Appellee (four cases).
Nos. 16316-16319.
United States Court of Appeals Eighth Circuit.
November 29, 1960.
Rehearing Denied December 19, 1960.

Michael G. Simon and Joseph J. Dudley, St. Paul, Minn., for appellant.
Fallon Kelly, U. S. Atty., and Hyam Segell, Asst. U. S. Atty., St. Paul, Minn., for appellee.
Before SANBORN, MATTHES and BLACKMUN, Circuit Judges.
PER CURIAM.


1
By a per curiam opinion and order entered April 28, 1960 (8 Cir., 277 F.2d 393), for the purpose of enabling us to determine whether or not the appeals of Hjelm from his convictions and sentence were frivolous and not taken in good faith, as the Government claimed and the District Court had certified, we directed that the United States Attorney procure at Government expense, and file, a transcript of so much of the evidence at the trial of Hjelm as pertained to any three of the twenty-three offenses of which he was found guilty by a jury. We also directed that a copy of this partial transcript be served upon court-appointed counsel for Hjelm, and that they thereafter file a statement pointing out specifically the presence of some error in the proceedings covered by the partial transcript or of some issue for review which is not plainly frivolous. Counsel for the Government were directed to file a response to that statement.


2
The partial transcript has been procured, filed and served. Counsel for Hjelm have filed a statement on his behalf, urging that leave be granted him to proceed further on appeal at Government expense. The Government has filed its response. We are under obligation to court-appointed counsel for their commendable representation of Hjelm. Our examination of the partial transcript, the files and records of the District Court, the statement of counsel for Hjelm, and the response of counsel for the Government, as well as the statements and arguments which have been submitted and filed by Hjelm personally in support of his motion for leave to proceed in forma pauperis, indicates to us that the appeals of Hjelm present no issue for review which is not plainly frivolous, that the District Court did not err in certifying that the appeals were not taken in good faith, and that there is no justification for requiring the Government to bear the expense of prosecuting these appeals. They are dismissed as plainly frivolous.